 


109 HR 3728 IH: Emergency Relief Personnel Protection Act of 2005
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3728 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to prevent interference with Federal disaster relief efforts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Emergency Relief Personnel Protection Act of 2005.  
2.Creating Federal crime of interfering with Federal disaster relief efforts 
(a)In generalChapter 65 of title 18, United States Code, is amended by adding the following new section: 
 
1370.Interference with Federal disaster relief efforts 
(a)Prohibited ConductWhoever, during a presidentially-declared major disaster or emergency— 
(1)forcibly assaults, resists, opposes, impedes, intimidates, or interferes with any officer or employee of the United States or of any agency in any branch of the United States Government (including any member of the uniformed services) while such officer or employee is engaged in or on account of the performance of official duties relating to, or in support of recovery from, the presidentially-declared disaster or emergency, or any person assisting such an officer or employee in the performance of such duties or on account of that assistance; or 
(2)forcibly assaults, resists, opposes, impedes, intimidates, or interferes with any person providing services in support of disaster relief efforts and working in coordination with a Federal coordinating officer appointed pursuant to section 302, Public Law 98–288 (42 U.S.C. 5143), shall, except as provided in subsection (b) of this section, be fined under this title or imprisoned not more than two years, or both. 
(b)Enhanced PenaltyWhoever, in the commission of and in relation to any act described in subsection (a) of this section, carries, possesses or uses a deadly or dangerous weapon or inflicts serious bodily injury, shall be fined under this title or imprisoned not more than 15 years or both, or, if the death of any person results, shall be punished by death or life imprisonment.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 86 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
1370. Interference with Federal disaster relief efforts. 
 
